375 F.2d 1014
UNITED STATES of Americav.William SAMS, Thomas Ciancutti, Frank Phillips et al., Resolute Insurance Company, Appellant.
No. 15766.
United States Court of Appeals Third Circuit.
Argued March 6, 1967.
Decided April 18, 1967.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
Allen N. Brunwasser, Pittsburgh, Pa., for appellant.
Nick S. Fisfis, Asst. U. S. Atty., Pittsburgh, Pa., Gustave Diamond, U. S. Atty., Pittsburgh, Pa., for appellee.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The judgment of the District Court will be affirmed, with permission granted to appellant to file a motion in the District Court, addressed to the discretion of that Court, for a full hearing as to the present situation regarding the bond in this case. Said motion to be filed within fifteen days after the remand of this appeal to the District Court, 241 F.Supp. 427.